In this case, a feigned issue was awarded to try the question whether Russell was a lunatic and of unsound mind, so as to be incapable of governing himself and managing his property and affairs. The jury, instead of finding a verdict either for the plaintiff or the defendant, specially found him to be a lunatic, but not to be of unsound mind, so as to be mentally incapable of governing himseif or managing his property and affairs. The counsel for the alleged lunatic applied, upon this verdict, for an order to discharge the proceedings against him ; and the petitioner for the commission applied for the appointment of a permanent committee of the person and estate ; or for a new trial of the feigned issue.
The chancellor stated that the verdict of the jury was so imperfect that it was impossible for the court to ascertain what they intended to decide upon the question of lunacy.
He therefore directed a new trial, to be had before the circuit court of Rensselaer county, upon an amended issue; with liberty to either party to notice the same for trial.